Exhibit 10.5


Security Agreement




STW ENERGY SERVICES, LLC (the "Debtor"), and Crown Financial, LLC (the "Secured
Party") agree as set out below.


1. Definitions.


a. All capitalized terms used in this Agreement shall have the meaning set forth
in the Account Purchase Agreement unless otherwise expressly provided in this
Agreement.
b. All terms defined in the Uniform Commercial Code shall have the same meaning
in this Agreement unless expressly provided otherwise.
c. "Account Purchase Agreement'' means the account purchase agreement between
Debtor and Secured Party dated on or around the same effective day as this
Agreement (as amended and in effect from time to time.
d. "Collateral" has the meaning set fo1ih in Section 2.
e. "Default" means the failure of the Debtor to pay or perform any of the
Obligations as and when due to be paid or performed under the tenns of the
Account Purchase Agreement or this Agreement.
f. "Obligations" means all of the indebtedness, obligations and liabilities of
the Debtor to the Secured Party, individually or collectively, whether direct or
indirect, joint or several, absolute or contingent, due or to become due, now
existing or hereafter arising under or in respect of the Account Purchase
Agreement or this Agreement.


2. Grant of Security Interest. To secure the payment and performance in full of
all of the Obligations, Debtor grants to the Secured Party a security interest
in the following property, assets and rights of the Debtor, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (all of the same being hereinafter called the "Collateral11 :
all instrnments (including promissory notes), documents, accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, any other contract rights or rights to the
payment of money, insurance claims and proceeds, a11 general intangibles
(including all payment intangibles), and all equipment. The Secured Party
acknowledges that the attachment of its security interest in any additional
commercial tmi claim as original collateral is subject to the Debtor's
compliance with Section 4.1.


3. Authorization to File Financing Statements. The Debtor in-evocably authorizes
the Secured Party at any time and from time to time to file in any filing office
in any Unifonn Commercial Code jurisdiction any initial financing statements and
amendments thereto with respect to the Collateral.


4. Other Actions. To further the attachment, perfection and first priority of,
and the ability of the Secured Party to enforce, the Secured Party's security
interest in the Collateral, and without limitation on the Debtor's other
obligations in this Agreement, the Debtor agrees, in each case at the Debtor's
expense, to take the following actions with respect to the following Collateral:


4.1 Commercial Tort Claims. If the Debtor shall at any time hold or acquire a
commercial tort claim, the Debtor shall immediately notify the Secured Party in
a writing signed by the Debtor of the particulars thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the tenns of this Agreement, with such writing to be in fonn
and substance satisfactory to the Secured Party.

 
-1-

--------------------------------------------------------------------------------

 


4.2 Other Actions as to Any and All Collateral. The Debtor further agrees, at
the request and option of the Secured Party, to take any and all other actions
the Secured Party may detennine to be necessary or useful for the attachment,
perfection and first priority of, and the ability of the Secured Party to
enforce, the Secured Party's security interest in any and all of the Collateral,
including, without limitation, (a) causing the Secured Party's name to be noted
as secured paiiy on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or ability of the
Secured Party to enforce, the Secured Party's security interest in such
Collateral, (b) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party's security interest in such
Collateral, (c) obtaining governmental and other third pmiy waivers, consents
and approvals in fonn and substance satisfactory to Secured Paiiy, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, (d) obtaining waivers from m01igagees and landlords in
fonn and substance satisfactory to the Secured Party and (e) taking all actions
under any earlier versions of the Unifonn Commercial Code or under any other
law, as reasonably detennined by the Secured Party to be applicable in any
relevant Unifonn Co1mnercial Code or other jUiisdiction, including any foreign
ju1isdiction.


5. Representations and Warranties Concerning Collateral, etc. The Debtor further
represents and warrants to the Secured Party as follows: (a) the Debtor is the
owner of (or has otl1er rights in or power to transfer) the Collateral, free
from any right or claim or any person or any adverse lien, security interest or
other encumbrance, except for the security interest created by this Agreement
and other than the liens permitted by the Account Purchase Agreement, (b) none
of the Collateral constitutes, or is the proceeds of, "frum products" as defined
in Section 9 102(a)(34) of the Uniform Commercial Code of the State, and (c)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral.


6. Covenants Concerning Collateral, etc. The Debtor further covenants with the
Secured Party as follows: (a) except for the secmity interest herein granted,
the Debtor shall be the owner of or have other rights in the Collateral free
from any right or claim of any other person, lien, security interest or other
encumbrance, and the Debtor shall defend the same against all claims and demands
of all persons at any tin1e claiming the same or any interests therein adverse
to the Secured Party, (b) the Debtor shall not pledge, m01tgage or create, or
suffer to exist any right of any person in or claim by any person to the
Collateral, or any security interest, lien or encumbrance in the Collateral in
favor of any person, other than the Secured Party, (c) the Debtor will pay
promptly when due all taxes, assessments, govenunental charges and levies upon
the Collateral or incurred in connection with the ownership of such Collateral
or incurred in connection with this Agreement, and (d) the Debtor will not sell
or othenvise dispose, or offer to sell or otherwise dispose, of the Collateral
or any interest therein.


7. Securities and Deposits. The Secured Party may at any time following and
dming the continuance of a Default, at its option, transfer to itself or any
nominee any securities constituting Collateral, receive any income thereon and
hold such income as additional Collateral or apply it to the Obligations.
Whether or not any Obligations are due, the Secured Party may following and
during the continuance of a Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other secmity for
the Obligations, any deposits or other sums at any time credited by or due from
the Secured Paiiy to the Debtor may at any time be applied to or set off against
any of the Obligations.



8. Power of Attorney.


8.1. Appointment and Powers of Secured Party. The Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full inevocable power and authority in the place and stead of the Debtor or in
the Secured Party's own name, for the purpose of can-ying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Debtor, without notice to or assent by the Debtor, to do the following:


 
-2-

--------------------------------------------------------------------------------

 


(a) upon the occurrence and during the continuance of a Default, generally to
sell, transfer, pledge, make any agreement with respect to or otherwise dispose
of or deal with any of tl1e Collateral in such mam1er as is consistent with the
Uniform Commercial Code of the State and as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and to do, at
the Debtor's expense, at any time, or from time to time, all acts and things
which the Secured Party deems necessary or useful to protect, preserve or
realize upon the Collateral and the Secured Party's security interest therein,
in order to effect the intent of this Agreement, all at least as fully and
effectively as the Debtor might do, including, without limitation, (i) the
filing and prosecuting ofregistration and transfer applications with the
appropriate federal, state, local or other agencies or authorities with respect
to trademarks, copyrights and patentable jnventions and processes, (ii) upon
written notice to the Debtor, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Secured Party so
elects, with a view to causing the liquidation of assets of the issuer of any
such securities, and (iii) the execution, delivery and recording, in connection
with any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and


(b) to the extent that the Debtor's autho1ization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Debtor's signature, or a photocopy of this Agreement in substitution
for a financing statement, as the Secured Party may deem appropriate and to
execute in the Debtor's name such financing statements and amendments thereto
and continuation statements which may require the Debtor's signature.


8.2. Ratification by Debtor. To the extent pennitted by law, the Debtor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof This power of attorney is a power coupled with an interest and is
irrevocable.


8.3. No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Pa1ty's own gross negligence or 'Willful misconduct.


9. Rights and Remedies. If any Default shall have occurred and be continuing,
the Secured Party, without any other notice to or demand upon the Debtor have in
any jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured pa1ty under the
Uniform Commercial Code of the State and any additional rights and remedies
which may be provided to a secured party in any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Secured Paity may, so far as the Debtor can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Secured Paity may in its discretion
require the Debtor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of the Debtor's principal
office(s) or at such other locations as the Secured Party may reasonably
designate. Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customatily sold on a recognized market, the Secured
Party shall give to the Debtor at least five Business Days prior written notice
of the time and place of any public sale of Collateral or of the time after
which any private sale or any other intended disposition is to be made. The
Debtor hereby acknowledges that five Business Days prior wiitten notice of such
sale or sales shall be reasonable notice. In addition, the Debtor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of the Secured Party's rights and remedies hereunder, including, without
limitation, its right following a Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.


 
-3-

--------------------------------------------------------------------------------

 


10. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Secured Party to exercise remedies in a co1mnercially
reasonable manner, the Debtor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fajJ to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, G) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (1) to
the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Secured Party in the collection or disposition of any of the Collateral. The
Debtor acknowledges that the purpose of this Section is to provide
non-ex11austive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party's duties under the Unifo1m Commercial Code or
other law of the State or any other relevant jurisdiction in the Secured Party's
exercise of remedies against the Collateral and that other actions or omissions
by the Secured Party shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
rights to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section.


11. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. AU rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.


12. Suretyship Waivers by Debtor. The Debtor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of ai1y thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof
The Debtor further waives ai1y ai1d all other suretyship defenses.


 
-4-

--------------------------------------------------------------------------------

 


13. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to reso1i
to such collateral security or other assurances of payment in ai1y particular
order, and all of its rights and remedies hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, the Debtor hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party's rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Debtor hereby irrevocably waives the
benefits of all such laws.


14. Proceeds of Dispositions; Expenses. The Debtor shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys' fees and
disbursements, incun-ed or paid by the Secured Party in protecting, preserving
or enforcing the Secured Paiiy's rights ai1d remedies under or in respect of any
of the Obligations or ai1y of the Collateral. After deducting all ·of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as is provided in the
Account Purchase Agreement, proper allowance and provision being made for any
Obligations not then due. Upon the final payment and satisfaction in full of all
of the Obligations and after making any payments required by Sections
9-608(a)(l)(C) or 9-615(a)(3) of the Unifonn C01mnercial Code of the State, any
excess shall be returned to the Debtor. In the absence of final payment and
satisfaction in full of all of the Obligations, the Debtor shall remain liable
for any deficiency.


15. Overdue Amounts. Until paid, all amounts due and payable by the Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate set forth in the Account Purchase
Agreement.


16. Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The Debtor agrees that any
action or claim arising out of, or any dispute in connection with, this
Agreement or the Account Purchase Agreement, any rights, remedies, obligations,
or duties hereunder or under the Account Purchase Agreement, or the performance
or enforcement hereof or thereof, may be brought in the courts of the State or
any federal court sitting therein and consents to the non­ exclusive
jurisdiction of such court and to service of process in any such suit being made
upon the Debtor by mail at the address specified in the Account Purchase
Agreement. The Debtor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.


17. Waiver of Jury Trial. THE DEBTOR WANES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT OR THE ACCOUNT PURCHASE AGREEMENT, ANY RIGHTS, REMEDIES,
OBLIGATIONS, OR DUTIES HEREUNDER OR UNDER THE ACCOUNT PURCHASE AGREEMENT, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR UNDER THE ACCOUNT PURCHASE AGREEMENT.
Except as prohibited by law, the Debtor waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Debtor (i) certifies that neither the
Secured Party nor any representative, agent or attorney of the Secured Party has
represented, expressly or otherwise, that the Secured Party would not, in the
event of litigation, seek to enforce the foregoing waivers or other waivers
contained in this Agreement, and (ii) acknowledges that, in entering into the
Account Purchase Agreement, the Secured Party is relying upon, among other
things, the waivers and certifications contained in this Section.


 
-5-

--------------------------------------------------------------------------------

 



18. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or Hmit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall i1rnre to the
benefit of the Secured Party and its successors and assigns. If any terr:n of
this Agreement shaJl be hold to be invalid, illegal or unenforceable, the
validity of all other terms hereof shall in no way be affected thereby, and this
Agreement shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein, The Debtor acknowledges receipt
of a copy of this Agreement.




lN WITNESS WHEREOF, intending to be legally bound, the Deblor has caused this
Agreement to be duly executed as of the date set out below.




STW ENERGY SERVICES, LLC ("DEBTOR")
an organization organized under the laws of TEXAS


By: /s/ Lee Maddox
Name: Lee Maddox
Title: President
Date: 7-11-13




Accepted: Crown Financial, LLC, (SECURED PARTY)


/s/ Chad Tribe
By; Chad Tribe
Its: Manager




Dated: June 21, 2013
 
 
-6-